Case: 21-60605     Document: 00516370358         Page: 1     Date Filed: 06/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 24, 2022
                                  No. 21-60605
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   Carlos Jose Cruz Sanchez; Yarin Alejandra Andino-
   Funez; Yeiner Steven Cruz-Andino,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A209 298 397
                            Agency No. A209 298 423
                            Agency No. A209 298 424


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Carlos Jose Cruz Sanchez, Yarin Alejandra Andino-Funez, and Yeiner
   Steven Cruz-Andino, natives and citizens of Honduras, petition for review of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60605        Document: 00516370358             Page: 2      Date Filed: 06/24/2022




                                        No. 21-60605


   the Board of Immigration Appeals’s (“BIA”) decision dismissing their
   appeal from an order of the Immigration Judge (“IJ”) denying their
   applications for asylum, withholding of removal, and protection under the
   Convention Against Torture (“CAT”). 1 We generally review only the BIA’s
   decision except to the extent that the IJ’s ruling influences the BIA. See Singh
   v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
           The petitioners assert that they established past persecution and a
   well-founded fear of future persecution because Cruz Sanchez, a former
   Honduran police officer, received threatening phone calls and text messages
   from a gang who demanded that he assist in moving drugs across the border.
   The petitioners assert that the caller threatened to harm Sanchez and his
   family, the other petitioners, if he refused assistance.                     “Neither
   discrimination nor harassment ordinarily amounts to persecution” for
   purposes of asylum. Eduard v. Ashcroft, 379 F.3d 182, 188 (5th Cir. 2004).
   The record does not compel the conclusion that the BIA erred by finding that
   the harm that the petitioners experienced did not constitute past persecution.
   See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005); Eduard, 379 F.3d at
   188; cf. Tamara-Gomez v. Gonzales, 447 F.3d 343, 346 (5th Cir. 2006).
           Regarding a well-founded fear of future persecution, the petitioners
   do not challenge the BIA’s finding that they failed to demonstrate that they
   could avoid persecution by relocating to another part of Honduras or that the
   Honduran government was unwilling or unable to protect them from any
   harm inflicted by the threatening gang. See Gonzales-Veliz v. Barr, 938 F.3d
   219, 228–29 (5th Cir. 2019); Eduard, 379 F.3d at 194. The claims are


           1
            Andino-Funez sought relief in her own right because she and Cruz Sanchez are
   not married. See 8 U.S.C. § 1158(b)(3)(A). However, their son, Cruz-Andino, was
   included as a derivative beneficiary on Cruz Sanchez’s asylum application. The cases were
   consolidated.




                                              2
Case: 21-60605      Document: 00516370358          Page: 3    Date Filed: 06/24/2022




                                    No. 21-60605


   therefore deemed abandoned. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th
   Cir. 2003). In addition, their claim that they established a well-founded fear
   of persecution based on a pattern or practice of persecution of persons
   similarly situated to them on account of a protected ground is unexhausted
   and therefore dismissed for lack of jurisdiction.            See 8 C.F.R. §
   208.13(b)(2)(iii); Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004).
          Accordingly, the petitioners have not shown that substantial evidence
   compels the conclusion that they demonstrated eligibility for asylum or
   withholding of removal. See Zhang, 432 F.3d at 344; Efe v. Aschcroft, 293 F.3d
   899, 906 (5th Cir. 2002). Because the petitioner’s fail to show substantial
   evidence compels a finding of past or future persecution, we need not decide
   whether the petitioners demonstrated eligibility for relief based on
   membership in a particular social group or anti-gang political opinion. See
   INS v. Bagamasbad, 429 U.S. 24, 25–26 (1976).
          The BIA deemed the petitioners’ CAT claims waived because they
   failed to challenge the IJ’s conclusion they were not entitled to relief.
   Because the petitioners do not challenge this finding by the BIA, the claim is
   deemed abandoned. See Soadjede, 324 F.3d at 833.
          The petition for review is DENIED IN PART and DISMISSED
   IN PART for lack of jurisdiction.




                                          3